Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
US20080147275 discloses an electric power steering apparatus is provided with a means for correcting a motor assist so as to inhibit a quick steering, when a foreseeable roll amount based on a difference between a first SAT (self-aligning torque) value which does not include a rolling motion of a vehicle and a second SAT value which includes the rolling motion of the vehicle is larger than a predetermined value. a current command value operating unit that operates a current command value based on a steering torque and a vehicle speed; a motor drive control unit that controls a motor for giving a steering assist to a steering mechanism based on the current command value; and an anti-rollover control unit that operates a foreseeable roll amount based on the steering torque value, the vehicle speed, a motor current of the motor, and a rotational angle of the motor, and corrects the motor assist by outputting an anti-rollover control signal when the foreseeable roll amount is larger than a predetermined value.
	JP6543393 discloses A steering control device for a steering apparatus, comprising: a torque application unit that applies an assist torque or a reaction torque to a steering member that a driver steers, comprising: A torque loss estimation unit that estimates torque loss. A rack axial force estimation unit which calculates an estimated value of a suspension damping force with reference to a roll rate of a vehicle body and estimates a rack axial force from the estimated value of the suspension damping force.

	US20150232122 discloses a steer-by-wire steering reaction force control device in a steer-by-wire type steering device, the steer-by-wire type steering device including: a steering angle sensor configured to detect a steering angle of a steering wheel that is not mechanically connected to a tie rods-connecting shaft for turning; a steering reaction force motor configured to provide a steering reaction force to the steering wheel; and a steering controller configured to generate a command signal for a turning angle by combining the steering angle detected by the steering angle sensor with driving state detection signals from other sensors provided in a vehicle, so as to control a turning motor of a turning mechanism that drives the tie rods-connecting shaft, wherein the steering controller is provided with: a turning reaction force estimation unit configured to calculate an estimated value of a turning reaction force or of a parameter representing vehicle behavior based on a vehicle motion model; a comparison unit configured to compare the estimated value calculated by the turning reaction force estimation unit with a detected value detected by a turning reaction force sensor that detects a turning reaction force acting on the turning mechanism, so as to select either 

	EP3173314 discloses A steering control device, comprising: a command value calculation circuit that calculates a command value for a power source that generates power to be applied to a steering mechanism of a vehicle, based on a first controlled variable and a second controlled variable which are calculated based on a plurality of kinds of state quantities indicating a steering state of a steering mechanism, wherein, the command value calculation circuit includes a first control circuit that calculates the first controlled variable based on a first state quantity that meets a required level of reliability out of the plurality of kinds of state quantities, a first processing circuit that performs a first limiting process of setting, for each first state quantity, a first limiting value that limits a range of variation in the first controlled variable according to the first state quantity, and limiting the range of variation in the first controlled variable based on the first limiting value, a second control circuit that calculates a basic component of the second controlled variable based on a second state quantity that does not meet the required level of reliability out of the plurality of kinds of state quantities, and a second processing circuit that performs a second limiting process 

	US20180086374 discloses A control unit for a vehicle having an active steering system capable of changing a steering gear ratio between a steering angle of a steering wheel and a tire steering angle includes a steering turning assist controller and a left-right driving force controller. The steering turning assist controller controls the steering gear ratio so that a yaw rate generated by the vehicle becomes a target yaw rate to assist a turning of the vehicle. The left-right driving force controller controls, in the left and right electric drive wheels which each add a yaw moment to a vehicle body independently of a steering system and are able to be independently driven, driving forces of the electric drive wheels so that the yaw rate generated by the vehicle becomes the target yaw rate based on a roll of the vehicle.
	JP5298822 discloses A steering torque detecting means for detecting a steering torque inputted to the steering mechanism.  A current command value calculating means for calculating a current command value based on the steering torque detected by at least the steering torque detection means. An electric motor for generating a steering assist torque to be given to the steering shaft of the steering mechanism. An electric power steering apparatus equipped with a motor control means for controlling said electric motor based on the current command value. A vehicle speed detecting means for detecting a vehicle speed. A steering angular velocity detecting means for detecting a steering angular speed is the rate of change of the steering angle. The 
	JP5026036 discloses An assist actuator for assisting steering torque related to the steering wheel. Basic assist torque setting means for setting a basic value of assist torque generated by driving the assist actuator based on at least steering torque. Rollover determining means for determining whether or not a sign of rollover has been detected based on a physical quantity indicating a lateral behavior acting on a vehicle and a physical quantity indicating a roll direction behavior. When a rollover sign is detected by the rollover determining means, an acceleration of the physical quantity indicating the roll direction behavior is obtained based on the physical quantity indicating the roll direction behavior, a rollover condition is determined based on the acceleration, An assist correction coefficient setting means for setting an assist correction coefficient for correcting in a direction to decrease the assist torque based on 
	JP2008179300 discloses An assist actuator for assisting a steering torque applied to the steering wheel, a roll rate detecting means for detecting a roll rate of the vehicle body, a steering torque detecting means for detecting the steering torque, and at least the steering torque detected by the steering torque detecting means And a control means for setting a target assist amount for driving the assist actuator by correcting the basic assist amount based on the basic assist amount. The control means includes roll angular acceleration calculating means for calculating the roll angular acceleration of the vehicle body based on the roll rate. Roll state determining means for determining whether the roll state of the vehicle body changes rapidly or slowly based on the roll angular acceleration. Roll rate determination means for comparing the roll rate with a roll rate threshold value to determine whether or not there is a sign of rollover. A correction assist that corrects in a direction to decrease the target assist amount based on the roll rate when the roll state determination unit determines that the roll is sudden and the roll rate determination unit determines that there is a sign of rollover. A correction assist amount calculation means during a sudden roll for calculating a correction amount. A rollover suppression control device for a vehicle, comprising: a sudden roll target assist amount calculating means for calculating the target assist amount by correcting the basic assist amount with the correction assist amount.
	US6851679 discloses A method of controlling an adaptive suspension system for a motor vehicle comprising the steps of: a. sensing hydraulic pressure changes in a 
	US20180009437 discloses An electric power steering device comprising: a current command value calculation unit configured to calculate a current command value on the basis of at least a steering torque input to a steering mechanism; an electric motor configured to generate a steering assist torque to be applied to a steering shaft of the steering mechanism; a motor control unit configured to control and drive the electric motor on the basis of the current command value; a steering operation information detection unit configured to detect steering operation information as information concerning an operation of a steering wheel by a driver; a position information acquisition unit configured to acquire position information of a vehicle equipped with the electric power steering device; an operation information storage unit configured to store, in a storage device, steering operation state information obtained by associating the steering operation information detected by the steering operation information detection unit with the position information upon detection of the steering operation information; and an operation assist unit configured to refer to the steering operation state information in the storage device to obtain the steering operation state information corresponding current position information which is the position information acquired currently and to execute operation assist processing for assisting the driver in operating the steering wheel based on the obtained steering operation state information as reference so as not to largely depart from the reference.

	US20170166247 discloses  An electric power steering device for driving an electric motor using an assist command value calculated on the basis of a detection result of a torque sensor for detecting a steering torque input from a steering wheel, comprising: a phase advance correction unit configured to advance a phase of a steering torque signal detected by the torque sensor; a specific frequency extraction unit 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664                                                 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664